DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
2.    Claims 6, 17-18, 20-25 and 27-29 are allowed.

3.    The following is an examiner's statement of reasons for allowance:
In regards to 35 USC 103(a) rejection:
The prior art as a whole, individual or in combination does not disclose the particulars of the claim(s) including an authorization system in communication with a wireless communications network including wireless base stations, mobile switching centers, messaging service centers configured to provide wireless communication services to a mobile device including a non-transitory memory and at least one processor, wherein the at least one processor is configured to perform the following operations:

The closest prior art cited in the case is D'AVELLO(US4,860,341) related to radiotelephone credit call approval synchronization. D'AVELLO utilizes a credit card for payment of calls wherein call access is denied a mobile unit until the user runs his credit card through a card reader to input credit card information. The information is communicated by the mobile unit to a registration computer for approval. If approval is granted, then the mobile unit to a registration computer for approval. D'AVELLO fails to disclose alone or in combination with another reference, determining that the usage data for the mobile device during the billing period excluding the filtered out usage data exceeds a predefined threshold established for the mobile device based on a risk profile established for the account; generating a risk indicator responsive to determining that the usage data for the mobile device excluding the filtered out usage data exceeds the predefined threshold; and authorizing a credit card charge in response to the risk indicator, the credit card charge being provided to a credit card provider for the account for wireless services for the mobile device.

In regards to 35 USC 101 rejection:

The invention provides a technical improvement in the activation of mobile wireless services wherein an indication is generated by the authorization system that determines that the excluded usage data has exceeded a predefined threshold for the mobile device based upon a mobile profile is provided.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/               Primary Examiner, Art Unit 3692